Citation Nr: 0907203	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for diabetes mellitus.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing or a 
special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of September 2006 and August 
2007 of the Muskogee, Oklahoma, Department of Veterans 
Affairs (VA), Regional Office (RO).  In January 2009, the 
appellant presented testimony before the Board via a video 
conference hearing; a transcript of that hearing was produced 
and has been included in the claims folder for review.

The issuing involving adaptive housing is addressed in the 
REMAND portion of the decision below and it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in the decision portion of 
this action has been obtained by the VA.

2.  Service connection for diabetes mellitus was denied by 
the Board in a decision issued in December 1998.  

3.  The evidence received subsequent to the December 1998 
Board decision includes medical treatment records, written 
statements made by the appellant, and testimony given before 
the Board.  This evidence does not, however, raise a 
reasonable possibility of substantiating the appellant's 
claim of service connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The December 1998 Board decision denying entitlement to 
service connection for diabetes mellitus is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §20.1100 (1998); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for diabetes 
mellitus has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that his claim 
for entitlement to service connection for diabetes mellitus 
be reopened.  The RO has denied his request and he has 
appealed to the Board for review.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in May 2007 by the agency of original 
jurisdiction (AOJ).  The letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf. In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records, including requesting any treatment records from the 
various facilities the appellant has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself to his opportunity and 
provided testimony before the Board in January 2009.  During 
that hearing, the appellant stated why he believed that he 
now had diabetes mellitus and how his military service (and 
incidents therein) led to the development of the condition.  
The appellant was given notice that the VA would help him 
obtain evidence but that it was up to the appellant to inform 
the VA of that evidence.  During the course of this appeal, 
the appellant has proffered documents and statements in 
support of his claim.  It seems clear that the VA has given 
the appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the VCAA notification letter also 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  For example, it advised 
him the claim was previously denied and explained what would 
constitute "new" and "material" evidence.  It also 
included a statement of the elements needed to establish the 
underlying claim of service connection.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims.  He 
has been advised of the evidence considered in connection 
with his appeal and what information VA and the appellant 
would provide.  He has been told what the VA would do to 
assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2008).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving diabetes mellitus was 
received after that date, those regulatory provisions do 
apply.

As noted above, the matter of the appellant's entitlement to 
service connection for diabetes mellitus has been the subject 
of an adverse prior final decision.  As a result, service 
connection for this disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The record indicates that in December 1998 the Board issued a 
decision as to whether service connection could be granted 
for diabetes mellitus.  The Board examined the appellant's 
service medical treatment records and his post-service 
medical records.  It also reviewed the statements provided by 
the appellant with respect to his claim.  After reviewing the 
documents, the Board noted that the appellant's service 
medical treatment records did not show treatment for or 
findings indicative of diabetes mellitus.  More importantly, 
the record failed to reveal an opinion by a medical care 
provider that etiologically linked the appellant's diabetes 
mellitus to his military service or any incidents therein.  
As such, the Board ruled that service connection was not 
established and the appellant's claim was denied.

The appellant was notified of the action but he did not 
request reconsideration nor did he appeal the matter to the 
appropriate federal court.  Thus, that decision became final.  

Since the issuance of that decision, the appellant has 
submitted written statements, VA medical records, and 
provided testimony before the Board.  It is noted that none 
of the medical records provided by the appellant have shown 
any type of relationship between his current diabetes 
mellitus and his military service.  Also, none of the various 
medical care providers that have treated the appellant since 
1998 has opined or insinuated that the appellant's diabetes 
mellitus was caused by or related to or the result of his 
military service or any incident therein.  

This evidence is new.  It was not of record prior to December 
1998.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The medical 
evidence does not establish an etiological relationship 
between the appellant's current diabetes mellitus and his 
military service.  Hence, it is the conclusion of the Board 
that this evidence is not material because it does not relate 
to a previously unestablished fact necessary to substantiate 
the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for diabetes mellitus is not reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for diabetes 
mellitus, and the appeal is denied.


REMAND

The other issue on appeal is whether the criteria for 
assistance in acquiring specially adapted housing or 
entitlement to a special home adaptation grant have been met.  
The appellant contends that as a result of his service-
connected disabilities, he has become immobile.  That is, he 
maintains that he must use a motorized scooter for extended 
journeys and a walker for short distances.  He has further 
testified that his home is not adapted for his physical 
frailties and thus asks for assistance from the VA.

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to:

1)  the loss, or loss of use, of both 
lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair; or

2)  blindness in both eyes, having only 
light perception, plus the loss of use of 
one lower extremity; or

3)  the loss, or loss of use, of one 
lower extremity together with the 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair; or

4)  the loss, or loss of use, of one 
lower extremity together with the loss, 
or loss of use, one upper extremity which 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.

38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2008).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2008).

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a appellant with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the appellant is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
appellant is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any appellant more than once.  38 U.S.C.A. § 
2101(b) (West 2002); 38 C.F.R. § 3.809a (2008).

The record indicates that the appellant is service-connected 
for a number of disabilities affecting the knees, feet, 
lumbar spine, hips, and the ears.  His combined evaluation 
for compensation purposes equals 100 percent.  He underwent a 
very thorough VA examination in September 2006 in which the 
physician described the appellant's service-connected 
disabilities and the restrictions caused by his various 
disabilities and disorders.  However, the examiner did not 
provide comments with respect to whether the appellant was 
totally precluded from walking without use of aids and 
whether the appellant's sense of balance had been affected by 
his various conditions.  

Also contained in the record are the statements by the 
appellant which state that the VA has provided the appellant 
with a motorized scooter and adaptations to the appellant's 
truck for transportation of the scooter.  Yet, despite this 
assertion by the appellant, he has also contended that the VA 
has not provided him with the means to build a ramp for 
ingress and egress to his home nor any other adaptations that 
take into account the overall severity of his physical state.  

Because the most recent VA examination did not provide the 
information needed to adequately address the appellant's 
assertions, it is the opinion of the Board that the claim 
should be returned so that additional medical information may 
be obtained.  That is, clinical findings or comments by 
medical professionals as to a loss or loss of use of the 
lower extremities, as required for an award of entitlement to 
adaptive housing or a grant for adaptive equipment, are not 
of record.  This information is needed prior to the Board 
issuing a decision on the merits of the appellant's claim.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should schedule the 
appellant for a VA examination.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including x-rays if indicated, 
should be accomplished.

The examiner should indicate if the 
appellant has the following:

(1)  the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion (defined as the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible) without the aid of braces, 
crutches, canes, or a wheelchair; 

(2)  blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; 

(3)  the loss or loss of use of one lower 
extremity, together with residuals of 
organic disease or injury or with loss of 
use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.

In addition, the examiner should 
determine if the appellant has the 
following:

(1)  blindness in both eyes with 5/200 
visual acuity or less; 

(2) the anatomical loss or loss of use of 
both hands.

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance.  The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an 
amputation stump with prosthesis.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should adjudicate the issue on appeal.  If 
the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


